UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6635



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RONALD SMITH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-92-58)


Submitted:   February 26, 1998            Decided:   March 18, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Smith, Appellant Pro Se. Donald Ray Wolthuis, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal from the district

court's order denying his motion for resentencing pursuant to 18

U.S.C.A. § 3582(c) (West 1985 & Supp. 1997). The time periods for

filing notices of appeal are governed by Fed. R. App. P. 4. These

periods are "mandatory and jurisdictional." United States v.
Raynor, 939 F.2d 191, 197 (4th Cir. 1991). A criminal defendant has

ten days within which to file in the district court a notice of

appeal from judgment or a final order. Fed. R. App. P. 4(b); see
United States v. Ono, 72 F.3d 101, 102-03 (9th Cir. 1995) (applying

ten-day appeal period of Rule 4(b) to § 3582 motions). The only ex-

ception to the appeal period is when the district court extends the

time to appeal upon a showing of excusable neglect under Rule 4(b).
     The district court entered its order on March 24, 1997; Appel-

lant's notice of appeal was filed on May 5, 1997, which is beyond

the ten-day appeal period. Appellant's failure to note a timely ap-
peal or obtain an extension of the appeal period leaves this court

without jurisdiction to consider the merits of Appellant's appeal.

We therefore dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED



                                2